This case is a companion case to No. A-5319, Saunders v. State, 33 Okla. Cr. 36, 244 P. 55. The offense charged is larceny of domestic fowls in the nighttime, and the offense charged was *Page 204 
committed on the same night as the offense charged in A-5319. The case on the part of the state is proven by the same witnesses and the same evidence as this case. The objections made were identical, and this case is governed in all particulars by the holding in that case, and for the reasons there assigned, which apply equally here, the case is reversed and remanded.